ICJ_059_NuclearTests_NZL_FRA_1973-07-12_ORD_01_NA_02_FR.txt. ESSAIS NUCLÉAIRES (ORDONNANCE 12 VII 73) 326

M. Gros, juge, fait la déclaration suivante:

J'ai voté contre le renvoi de l’examen du document déposé le 18 mai
1973; la question pouvait et devait être tranchée immédiatement, et en
dehors du problème de la compétence de la Cour dans l'affaire visée au
dispositif de la présente ordonnance, en constatant que ledit document ne
répond pas aux dispositions de l’article 62 du Statut de la Cour sur l’inter-
vention.

M. PETRÉN, juge, fait la déclaration suivante:

Etant d’avis que c’est au stade actuel de la procédure que la Cour aurait
dû se prononcer sur la requête du Gouvernement de Fidji, j’ai voté contre
le renvoi de son examen à une phase ultérieure de l'affaire.

M. ONYEAMA, juge, fait la déclaration suivante:

Vai voté contre l'ordonnance parce que la requête à fin d’intervention
aurait dû, selon moi, être examinée au fond maintenant et non ultérieure-
ment; en effet, indépendamment de ce que la requête même postule, il
aurait fallu trancher immédiatement la question de savoir si, en l’absence
d’un lien juridictionnel avec la France, Fidji peut intervenir dans une
affaire où la France est en cause.

M. IGNACIO-PINTO, juge, fait la déclaration suivante:

Je ne partage pas l'opinion de la majorité de la Cour selon laquelle
l'examen de la requête à fin d'intervention de Fidji en l'instance Australie
c. France d’une part et Nouvelle-Zélande c. France d’autre part au sujet
des essais nucléaires devrait être renvoyé. Il n’y a aucun lien conventionnel
entre la France et ledit Etat susceptible d’habiliter ce dernier à une telle
intervention.

Il eût fallu en conséquence examiner dès à présent si cette requête est
fondée et le renvoi à une phase ultérieure de la procédure n’est nullement
justifié à mon avis; en conséquence Je vote contre.

(Paraphé) M.L.
(Paraphé) S.A.
